Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2020, was filed after the mailing date of the Preliminary Amendment on March 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 8, 2020, was filed after the mailing date of the Preliminary Amendment on March 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 22, 2021, was filed after the mailing date of the Preliminary Amendment on March 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Preliminary Amendment, filed March 24, 2020, has been fully considered and entered.  Accordingly, Claims 1-17 are pending in this application.  Claims 1-17 have been amended.  Claims 1, 15, 16, and 17 are independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Independent Claim 1 claims “apparatus for storing a received data block as one or more deduplicated data blocks, the apparatus comprising … a repository … and a database” which the Specification states “could be implemented in the software or hardware elements or any kind of combination thereof” (see Specification, paragraph [0058], emphasis added by Examiner).  This allows the “apparatus” to encompass software per se, which is not a “process”, a “machine”, an “article of manufacture”, or a “composition of matter”.  Examiner suggests recitation that the “repository” and “database” comprise “at least one processor” and “a memory”.
Claims 2-14 are rejected for the same reasons stated above.
Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent Claims 16 and 17 recite “a computer program product comprising program code”  The specification states “a computer program product comprising a program code for controlling an apparatus according to the first aspect or any implementation form thereof” (see Specification, paragraph [0056], emphasis added by Examiner).  Accordingly, the “computer program product” is not limited to the disclosed embodiments.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter.)  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory” to claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijayan (PG Pub. No. 2016/0306818 A1).
Regarding Claim 1, Vijayan discloses an apparatus for storing a received data block as one or more deduplicated data blocks, the apparatus comprising:
a repository, the repository storing one or more containers, each container storing one or more data segments and segment metadata for each data segment (see Vijayan, paragraph [0185], where one or more media agents 144 maintain a corresponding deduplication database that stores deduplication information (e.g., datablock signatures) … in combination with ‘target-side’ deduplication, deduplication can also be performed on the ‘source-side’ (or ‘client-side’), e.g., to reduce the amount of traffic between the media agents 144 and the client computing device(s) 102 and/or reduce redundant data stored in the primary storage devices 104; see also paragraph [0028], where the primary table may include entries associated with data units and a reference count identifying a number of times a respective data unit is duplicated); and
a database, the database storing a plurality of deduplicated data blocks, each deduplicated data block containing a plurality of references to the data segments of the received data block and to the containers storing the data segments of the received data block (see Vijayan, paragraph [0185], where one or more media agents 144 maintain a corresponding deduplication database that stores deduplication information (e.g., datablock signatures) … in combination with ‘target-side’ deduplication, deduplication can also be performed on the ‘source-side’ (or ‘client-side’), e.g., to reduce the amount of traffic between the media agents 144 and the client computing device(s) 102 and/or reduce redundant data stored in the primary storage devices 104; see also paragraph [0183], where blocks that already exist are represented as pointers to the already stored data),
wherein the apparatus is configured to maintain, in the repository, a plurality of block backup files, each block backup file storing a copy of one or more of the plurality of deduplicated data blocks (see Vijayan, paragraph [0185], where one or more media agents 144 maintain a corresponding deduplication database that stores deduplication information (e.g., datablock signatures) … in combination with ‘target-side’ deduplication, deduplication can also be performed on the ‘source-side’ (or ‘client-side’), e.g., to reduce the amount of traffic between the media agents 144 and the client computing device(s) 102 and/or reduce redundant data stored in the primary storage devices 104; see also paragraph [0180], where another type of secondary copy operation is a replication operation), and
wherein the apparatus is configured to associate a respective deduplicated data block stored in the database with a respective block backup file storing a copy of the respective deduplicated data block (see Vijayan, paragraph [0087], where a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108 of secondary copy 116).
Regarding Claim 2, Vijayan discloses the apparatus according to Claim 1, wherein the apparatus is further configured to associate the respective deduplicated data block stored in the database with the respective block backup file storing the copy of the respective deduplicated data block by adding, to the respective deduplicated data block, a reference to the respective block backup file (see Vijayan, paragraph [0087], where a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108 of secondary copy 116).
Regarding Claim 3, Vijayan discloses the apparatus according to Claim 1, wherein the database further includes a deduplication index (see Vijayan, paragraph [0024], where storage systems may include one or more deduplication databases that are used to implement the deduplication techniques; for example, when a new data unit (e.g., data block) enters the storage system, the storage system may generate a signature (e.g., a hash) of the data unit and store the signature in the deduplication database).
Regarding Claim 4, Vijayan discloses the apparatus according to Claim 1, wherein the segment metadata for a respective data segment includes at least a reference count indicating number of deduplicated data blocks referring to the respective data segment (see Vijayan, paragraph [0028], where the primary table may include entries associated with data units and a reference count identifying a number of times a respective data unit is duplicated).
Regarding Claim 14, Vijayan discloses the apparatus according to Claim 1, further configured to backup the repository in a remote repository (see Vijayan, paragraph [0086], where a secondary copy 116 is a copy of application data created and stored subsequent to at least one other stored instance (e.g., subsequent to corresponding primary data 112 or to another secondary copy 116), in a different storage device than at least one previous stored copy, and/or remotely from at least one previous stored copy).
Regarding Claim 15, Vijayan discloses a method for storing a received data block as one or more deduplicated data blocks, the method comprising:
storing, in a repository, one or more containers, each container storing one or more data segments and segment metadata for each data segment (see Vijayan, paragraph [0185], where one or more media agents 144 maintain a corresponding deduplication database that tsores deduplication information (e.g., datablock signatures) … in combination with ‘target-side’ deduplication, deduplication can also be performed on the ‘source-side’ (or ‘client-side’), e.g., to reduce the amount of traffic between the media agents 144 and the client computing device(s) 102 and/or reduce redundant data stored in the primary storage devices 104; see also paragraph [0028], where the primary table may include entries associated with data units and a reference count identifying a number of times a respective data unit is duplicated); and
storing, in a database, a plurality of deduplicated data blocks, each deduplicated data block containing a plurality of references to the data segments of the received data block and to the containers storing the data segments of the received data block (see Vijayan, paragraph [0185], where one or more media agents 144 maintain a corresponding deduplication database that tsores deduplication information (e.g., datablock signatures) … in combination with ‘target-side’ deduplication, deduplication can also be performed on the ‘source-side’ (or ‘client-side’), e.g., to reduce the amount of traffic between the media agents 144 and the client computing device(s) 102 and/or reduce redundant data stored in the primary storage devices 104; see also paragraph [0183], where blocks that already exist are represented as pointers to the already stored data),
maintaining, in the repository, a plurality of block backup files, each block backup file storing a copy of one or more of the plurality of deduplicated data blocks (see Vijayan, paragraph [0185], where one or more media agents 144 maintain a corresponding deduplication database that tsores deduplication information (e.g., datablock signatures) … in combination with ‘target-side’ deduplication, deduplication can also be performed on the ‘source-side’ (or ‘client-side’), e.g., to reduce the amount of traffic between the media agents 144 and the client computing device(s) 102 and/or reduce redundant data stored in the primary storage devices 104; see also paragraph [0180], where another type of secondary copy operation is a replication operation), and
associating a respective deduplicated data block stored in the database with a respective block backup file storing a copy of the respective deduplicated data block (see Vijayan, paragraph [0087], where a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108 of secondary copy 116).
Regarding Claim 16, Vijayan discloses a computer program product comprising a program code for controlling an apparatus according to Claim 1.  Accordingly, it is the position of the Examiner that Claim 16 is rejected for the same reasons set forth above with respect to Claim 1.
Regarding Claim 17, Vijayan discloses a computer program product comprising a program code for performing, when running on a computer, the method according to Claim 15.  Accordingly, it is the position of the Examiner that Claim 17 is rejected for the same reasons set forth above with respect to Claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-8 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayan as applied to Claims 1-4 and 14-17 above, and further in view of Gordon (PG Pub. No. 2017/0131913 A1).
Regarding Claim 5, Vijayan discloses the apparatus according to Claim 1, wherein the apparatus is further configured to:
sequentially write a plurality of respective deduplicated data blocks into a respective block backup file (see Vijayan, paragraph [0273], where headers include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items, a chunk sequence number, etc.).
Vijayan does not disclose add a time stamp to each of the plurality of respective deduplicated data blocks sequentially written into the respective block backup file.  Gordon discloses add a time stamp to each of the plurality of respective deduplicated data blocks sequentially written into the respective block backup file (see Gordon, paragraph [0004], where a chunk-version data structure is uniquely associated with a volume ID and a logical chunk address combination; including in the chunk-version data structure one or more chunk-version data elements, each chunk version data element including a timestamp at a corresponding write to the respective logical chunk address in the respective volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Gordon for the benefit of maintaining a version data structure for each chunk of a data volume (see Gordon, paragraph [0004]).
Regarding Claim 6, Vijayan discloses the apparatus according to Claim 1, wherein the apparatus is further configured to:
Vijayan does not disclose for recovering a respective deduplicated data block from a respective block backup file, use only a deduplicated data block having a latest time stamp.  Gordon discloses for recovering a respective deduplicated data block from a respective block backup file, use only a deduplicated data block having a latest time stamp (see Gordon, paragraph [0012], where in response to receiving a read command at the storage system determining with which volume and with which snapshot layer chunk the read command is associated, initializing a read pointer with respective volume ID and logical chunk address, and initializing a time-marker according to a timestamp at receipt of the read command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Gordon for the benefit of maintaining a version data structure for each chunk of a data volume (see Gordon, paragraph [0004]).
Regarding Claim 7, Vijayan discloses the apparatus according to Claim 1, wherein the apparatus is further configured to:
Vijayan does not disclose store, in association with each respective block backup file in the repository, a deleted block file for storing a reference to each deleted deduplicated data block associated with the respective block backup file.  Gordon discloses store, in association with each respective block backup file in the repository, a deleted block file for storing a reference to each deleted deduplicated data block associated with the respective block backup file (see Gordon, paragraph [0004], where a chunk-version data structure is uniquely associated with a volume ID and a logical chunk address combination; including in the chunk-version data structure one or more chunk-version data elements, each chunk version data element including a timestamp at a corresponding write to the respective logical chunk address in the respective volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Gordon for the benefit of maintaining a version data structure for each chunk of a data volume (see Gordon, paragraph [0004]).
Regarding Claim 8, Vijayan in view of Gordon discloses the apparatus according to Claim 7, wherein the apparatus is further configured to, for deleting a selected deduplicated data block:
 Vijayan does not disclose:
write a reference to the selected deduplicated data block to be deleted with a deletion time stamp into the respective deleted block file associated with the respective block backup file associated with the selected deduplicated data block;
delete the selected deduplicated data block from the database; and
modify the segment metadata for each data segment of the selected deduplicated data block in the repository.
Gordon discloses:
write a reference to the selected deduplicated data block to be deleted with a deletion time stamp into the respective deleted block file associated with the respective block backup file associated with the selected deduplicated data block (see Gordon, paragraph [0061], where various storage space redemption processes can be implemented in the storage system to determine when a volume is no longer in use (e.g., it has been deleted and there are no remaining references to the deleted volume),
delete the selected deduplicated data block from the database (see Gordon, paragraph [0061], where the usage state of the various volume entries in the volume version data structure can be monitored and only when a certain volume is not referenced any more, the volume version data structure can be updated and the volume entry which is no longer in use can be deleted), and
modify the segment metadata for each data segment of the selected deduplicated data block in the repository (see Gordon, paragraph [0061], where in case of a certain volume is removed, the snapshot layer can be capable of freeing or updating any data or metadata that was kept in the storage system for the volume which was removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Gordon for the benefit of maintaining a version data structure for each chunk of a data volume (see Gordon, paragraph [0004]).
Regarding Claim 10, Vijayan in view of Gordon discloses the apparatus of according to Claim 7, wherein the apparatus is configured to, for rebuilding the database:
process, for each respective deduplicated data block not referenced in the associated deleted block file with a time stamp more recent than a deletion time stamp, a most recent copy of the respective deduplicated data block in the respective block backup file (see Vijayan, paragraph [0010], where a backup may be used to restore the storage system database to a previous point in time [it is the position of the Examiner that a point in time backup suggests a timestamp]), 
wherein the processing of each respective deduplicated data block includes incrementing a reference count of each data segment referenced by the respective deduplicated data block, and inserting the deduplicated data block into the database (see Vijayan, paragraph [0308], where routine 500 also ensures that the reference counts are accurate after the restore of the storage manager database 146 has occurred (e.g., once the storage manager database 146 has been restored to a first time, the deduplication databases 210 should be reverted to the first time as well such that the reference counts do not include a number of times the respective data block was included in a backup or secondary copy operation that occurred after the first time).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayan and Gordon as applied to Claims 5-8 and 10 above, and further in view of Bergant (US Patent No. 7,769,722 B1).
Regarding Claim 9, Vijayan in view of Gordon discloses the apparatus according to Claim 7, wherein the apparatus is further configured to:
Vijayan does not disclose:
when a size of the respective deleted block file associated with a respective block backup file associated with a respective deduplicated data block reaches a determined threshold value ;
remove, for each reference to a deleted deduplicated data block in the respective deleted block file, all copies of deduplicated data blocks referenced in the deleted block file that have a time stamp earlier than a deletion time stamp from the respective block backup file; reset the respective deleted block file.
 Bergant discloses:
when a size of the respective deleted block file associated with a respective block backup file associated with a respective deduplicated data block reaches a determined threshold value (see Bergant, column 14, line 60 – column 15, line 1, for a ‘low quota’ policy to execute in the event that the available free storage has become less than a specified fraction (such as 10%) of a storage quota applicable to the data storage object to be snapshot copied; initially, the snapshot policy attributes have default values such as infinite values for NMAX and MAXAGE, and a value of 1 for NMIN; the low quota policy, for example, is to delete the oldest snapshot);
remove, for each reference to a deleted deduplicated data block in the respective deleted block file, all copies of deduplicated data blocks referenced in the deleted block file that have a time stamp earlier than a deletion time stamp from the respective block backup file (see Bergant, column 14, line 60 – column 15, line 1, for a ‘low quota’ policy to execute in the event that the available free storage has become less than a specified fraction (such as 10%) of a storage quota applicable to the data storage object to be snapshot copied; initially, the snapshot policy attributes have default values such as infinite values for NMAX and MAXAGE, and a value of 1 for NMIN; the low quota policy, for example, is to delete the oldest snapshot), and
reset the respective deleted block file (see Bergant, column 14, line 60 – column 15, line 1, for a ‘low quota’ policy to execute in the event that the available free storage has become less than a specified fraction (such as 10%) of a storage quota applicable to the data storage object to be snapshot copied; initially, the snapshot policy attributes have default values such as infinite values for NMAX and MAXAGE, and a value of 1 for NMIN; the low quota policy, for example, is to delete the oldest snapshot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Bergant for the benefit of managing space allocated to version snapshots (see Bergant, column 14, line 60 – column 15, line 1).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan and Gordon as applied to Claims 5-8 and 10 above, and further in view of Akirav (PG Pub. No. 2011/0040728 A1).
Regarding Claim 11, Vijayan in view of Gordon discloses the apparatus according to Claim 10, wherein the apparatus is further configured to:
Vijayan does not disclose store, in association with each block backup file in the repository, a reference file for storing a list of references and a position of each associated deduplicated data block in the block backup file.  Akirav discloses store, in association with each block backup file in the repository, a reference file for storing a list of references and a position of each associated deduplicated data block in the block backup file (see Akirav, paragraph [0052], where at a point subsequent to the replication processes, the data of a replicated entity with the target repository may be read. When this occurs, the aforementioned mapping of the replicated entity to deduplicated storage blocks is retrieved by the target repository (step 162). Based on the above mapping, the appropriate storage blocks are loaded into memory and the appropriate data segments from these blocks are retrieved (step 164)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Akirav for the benefit of replicating deduplicated data to reduce network bandwidth use (see Akirav, Abstract, paragraph [0020]).
Regarding Claim 12, Vijayan in view of Gordon and Akirav discloses the apparatus according to Claim 11, wherein the apparatus is further configured to, for accelerating a restoration of the received block:
Vijayan does not disclose:
lookup, in a reference file, a respective position in the block backup file of the copy of the deduplicated data block associated with the received data block; and
restore the received data block from the copy of the deduplicated data block and from the data segments in the containers referenced by the copy of the deduplicated data block.
Akirav discloses:
lookup, in a reference file, a respective position in the block backup file of the copy of the deduplicated data block associated with the received data block (see Akirav, paragraph [0052], where at a point subsequent to the replication processes, the data of a replicated entity with the target repository may be read. When this occurs, the aforementioned mapping of the replicated entity to deduplicated storage blocks is retrieved by the target repository (step 162). Based on the above mapping, the appropriate storage blocks are loaded into memory and the appropriate data segments from these blocks are retrieved (step 164)), and
restore the received data block from the copy of the deduplicated data block and from the data segments in the containers referenced by the copy of the deduplicated data block (see Akirav, paragraph [0052], where at a point subsequent to the replication processes, the data of a replicated entity with the target repository may be read. When this occurs, the aforementioned mapping of the replicated entity to deduplicated storage blocks is retrieved by the target repository (step 162). Based on the above mapping, the appropriate storage blocks are loaded into memory and the appropriate data segments from these blocks are retrieved (step 164)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Akirav for the benefit of replicating deduplicated data to reduce network bandwidth use (see Akirav, Abstract, paragraph [0020]).
Regarding Claim 13, Vijayan in view of Gordon and Akirav discloses the apparatus according to Claim 11, further configured to, for allowing instant restoration the received data block and other received data blocks in the apparatus before the database is rebuilt:
Vijayan does not disclose lookup in all the reference files the positions in the block backup files of the copies of the deduplicated data blocks associated with all the received data blocks.  Akirav discloses lookup in all the reference files the positions in the block backup files of the copies of the deduplicated data blocks associated with all the received data blocks (see Akirav, paragraph [0052], where at a point subsequent to the replication processes, the data of a replicated entity with the target repository may be read. When this occurs, the aforementioned mapping of the replicated entity to deduplicated storage blocks is retrieved by the target repository (step 162). Based on the above mapping, the appropriate storage blocks are loaded into memory and the appropriate data segments from these blocks are retrieved (step 164)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Akirav for the benefit of replicating deduplicated data to reduce network bandwidth use (see Akirav, Abstract, paragraph [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        




























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161